Citation Nr: 1523736	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1982 to July 1989 with an honorable discharge, and from July 1989 to August 1992, with a discharge under conditions other than honorable. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Newark New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal has since been transferred to the Atlanta RO.

The issues of entitlement to higher ratings for service-connected left and right knee disabilities have been raised by the record in a May 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled to testify at a videoconference hearing in April 2015, but he failed to appear.  Shortly thereafter, the Veteran submitted a statement explaining that he missed his hearing due to a death in the family.  He requested that his hearing be rescheduled.

Because the Board may not proceed with adjudication without affording the Veteran this hearing, a remand is required.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2014). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO before a Veterans Law Judge.  He must be notified by letter of the date, time, and place of that hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







